DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.



Response to Arguments
Applicant's arguments filed on 12/15/2021 have been fully considered but they are not persuasive.  Applicant asserts: 
Re Claim 10: 1. Stojanovski fails to disclose the limitation at issue "the service support type information transmitted by the first network element (AMF, as a non-limiting example) to the second network element (RAN, as another non-limiting example) is used to indicate whether redirection to EPS for supporting the service is possible or not". 
Examiner respectfully disagrees and very kindly points out that Stojanovski clearly discloses transmitting the service indication information to a second network element, (See Stojanovski Fig. 2: NG RAN 204) See Stojanovski Fig. 2, [0036]: In 
Examiner respectfully disagrees and very kindly points out that Stojanovski clearly discloses wherein the support information about the service comprises service support type information; wherein the service support type information is used to indicate whether redirection to EPS for supporting the service is possible or not. (See Stojanovski [0038]: the 5GS indicates to UE using NAS signaling whether it supports “EPS fallback.” If the 5GS indicates no support for “EPS fallback,” the UE behaves without taking “EPS fallback” into consideration. NOTE, “EPS fallback” includes both handover towards EPS and redirection to EPS) See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).  . . .  Note that in some embodiments, instead of performing handover it is also possible for 5GS to trigger an RRC Release with Redirection procedure. NOTE: As mentioned above, 5GS triggers a handover/redirection towards EPS by executing operations 3 and 4.  In other words, similar to handover, redirection is performed via the same operations 3 and 4.  
Re Claim 10: As observed by Applicant, although that's correct to say in Stojanovski, 5GS can either trigger a handover towards EPS or trigger an RRC Release with Redirection procedure for the purpose of fallback, the EPS fallback indicator given by AMF in operation 3 is a definite indicator for specific action to be taken by RAN, either trigger handover procedure or trigger Redirection procedure. Different from Stojanovski, as limited in the claimed invention, the indicator given by the first network element (AMF, for example) is "to indicate whether redirection to EPS for supporting the service (voice service or emergency lihood or possibility concerning a specific fallback method (i.e., redirection to EPS) is possible or not.
Examiner respectfully disagrees and very kindly points out that indication to NG RAN 204 that this is a redirection for EPS fallback inherently disclose that the redirection to EPS for supporting the service is possible.  If redirection to EPS was not possible, AMF 208 would not send redirection message to NG RAN 204.
Re Claim 10: For example, if the first network element (AMF, for example) indicates to the second network element (RAN, for example) that redirection to EPS for supporting the service (voice service or emergency service) is possible, the "redirection to EPS for supporting the service (voice service or emergency service) is possible" can be took into account by the second network element (RAN, for example) to perform one of following-operations: accepting a PDU session or QoS flow establishment request for the service, handing over the terminal to an eLTE, handing over the terminal to an EPS, and re-directing the terminal to an EPS. The indication from the first network element only presents the redirection is "possible", i.e. only with this indication, the second network element is not mandated to perform redirecting the terminal to an EPS.  Alternatively, if the first network element (AMF, for example) indicates to the second network element (RAN, for example) that redirection to EPS for supporting the service (voice service or emergency service) is not possible, . . .  it can be taken into account by the second network element to perform one of following operations: accepting a PDU session or QoS flow establishment request for the service, handing over the terminal to an eLTE, and handing over the terminal to an EPS. 
Examiner very kindly points out that Applicant is asserting hypothetical situation of what comes after the indication information is transmitted.  However, there is no detail in the claim pertaining to the nature of what second network element would do in each specific situation.
Examiner very kindly points out that the originally filed application only discloses the second network element performing “the relevant” operation in accordance with the service indication information (See, for example, Claim 24 and [0133] of the originally filed application) but does not disclose further detail regarding the operation.  For instance, the claim does not disclose what operation is performed when “redirection to EPS for supporting the service is not possible”. 
Re Claim 24: Compared with Stojanovski, the updated claim 24 considers both the PDU session or the QoS flow establishment request for the service (voice service or emergency service) and the service indication information (whether redirection to EPS for supporting the service is possible or not). Namely, the second network element (RAN, for example) determines preforming a relevant operation on the service in accordance with both of the service indication information acquired from the first network element (AMF, for example) and the PDU session or the QoS flow establishment request for the service (voice service or emergency service).
Examiner respectfully disagrees and very kindly points out that Stojanovski clearly discloses acquiring service indication information from a first network element (See Stojanovski Fig. 2: AMF 208) and a PDU session or QoS flow establishment request for a service (See Stojanovski  Fig. 2, [0110] a user equipment (UE), comprising:   . . . process an indication of a voice session request; generate service request message indicating a fallback request; and generate a message to establish a protocol data unit (PDU) session or packet data network (PDN) connection for the voice session. NOTE: Also See [0037], [0113], Claim 4, and Claim 9), the service indication information comprising at least one of support information about the service, service operation information, or preference information about the service, See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-
Re Claim 24: Alternatively, if the second network element (RAN, for example) receives the PDU session or the QoS flow establishment request for the service (voice service or emergency service), furthermore, the indication that redirection to EPS for supporting the service (voice service or emergency service) is not possible, obviously, the second network element can use the indication "redirection to EPS for supporting the service (voice service or emergency service) is not possible" to exclude the operation of "re-directing the terminal to an EPS". Certainly, the second network element can take it into account to perform one of following operations: accepting a PDU session or QoS flow establishment request for the service, handing over the terminal to an eLTE, and handing over the terminal to an EPS.
See response to argument re Claim 10 above. 



Claim Objections
Claims 11, 12, 14, 26, 46, 48, 49, 52, and 55 are objected to because of the following informalities:  Claims contains grammatically error (incomplete sentence from use of “whether” clause.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 11, 12, 13, 24, 41, 46, 49, 51, 53, 54, and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stojanovski (US 20200015128 A1) 

Re: Claim 10
Stojanovski discloses a service indication method performed by a first network element (See Stojanovski Fig. 2: AMF 208), comprising:
acquiring service capability information; and 
See Stojanovski Fig. 2, [0036]: the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
NOTE: Also See [0022] when a "voice centric" UE (e.g., smartphone) is facing a 5GC network that advertises no support for VoIMS, the UE disables its 5G radio (NR) capability and reselects to EPS (4G), [0135] UE is connected to a 5G System (5GS) that is interworked with Evolved Packet System (EPS) and indicates support for “EPS fallback.”
determining service indication information in accordance with the acquired service capability information, and
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is 
NOTE: Also See [0038]: If the 5GS indicates no support for "EPS fallback," . . .
transmitting the service indication information to a second network element, (See Stojanovski Fig. 2: NG RAN 204)
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
the service indication information comprising at least one of support information about a service, service operation information or preference information about the service, 
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
the service comprising at least one of an emergency service or a voice service.  (See Stojanovski Abstract: When an indicator of a voice call is detected, the UE performs a fallback to EPS . . . In another example, the UE detects an emergency session request)
See Stojanovski Fig. 2, [0036]:  In operation 2, based on either of the previous two triggers, the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
NOTE: Also See Abstract.
wherein the support information about the service comprises service support type information; wherein the service support type information is used to indicate whether redirection to EPS for supporting the service is possible or not. (See Stojanovski [0038]: the 5GS indicates to UE using NAS signaling whether it supports “EPS fallback.” If the 5GS indicates no support for “EPS fallback,” the UE behaves without taking “EPS fallback” into consideration.  NOTE, “EPS fallback” includes both handover and redirection to EPS)
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).  . . .  Note that in some embodiments, instead of performing handover it is also possible for 5GS to trigger an RRC Release with Redirection procedure). 
NOTE: As mentioned above, 5GS triggers a handover/redirection towards EPS by executing operations 3 and 4.  In other words, similar to handover, redirection is performed via the same operations 3 and 4.  
NOTE: Indication to NG RAN 204 that this is a handover for EPS fallback inherently disclose that the redirection to EPS for supporting the service is possible.  If redirection to EPS was not possible, AMF 208 would not send redirection message to NG RAN 204.

Re: Claim 11
Stojanovski discloses wherein the acquiring the service capability information comprises at least one of:
receiving service capability information about a terminal from the terminal, the service capability information being used to indicate whether the service is supported by the terminal; or
receiving service capability information about a second network element from the second network element, the service capability information being used to indicate whether supporting the service by the second network element.  
See Stojanovski Fig. 2, [0036]: the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
NOTE: Also See [0022] when a "voice centric" UE (e.g., smartphone) is facing a 5GC network that advertises no support for VoIMS, the UE disables its 5G radio (NR) capability and reselects to EPS (4G), [0135] UE is connected to a 5G System (5GS) that is interworked with Evolved Packet System (EPS) and indicates support for “EPS fallback.”

Re: Claim 12
Stojanovski discloses wherein the service capability information about the terminal comprises at least one of whether the service is supported in a non-fallback method, whether the service is supported in a fallback method, whether an evolved packet system (EPS) is to be supported, whether the terminal is supported to be handed over to an EPS, whether the terminal is supported to be re-directed to an EPS, whether packet data unit (PDU) session establishment for the service is supported to be initiated, or whether a service request for the service is supported to be initiated; and/or 
the service capability information about the second network element comprises at least one of whether supporting the service in a non-fallback method, whether supporting the service in a fallback method, whether supporting to handover the terminal to a network supporting the service, whether supporting to handover the terminal to an EPS, whether supporting to redirect the terminal to an EPS, or whether supporting the service directly.  
See Stojanovski Fig. 2, [0036]: the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call. . . . instead of performing handover it is also possible for 5GS to trigger an RRC Release with Redirection procedure.  

Re: Claim 13
Stojanovski discloses wherein subsequent to determining the service indication information, the service indication method further comprises: 
transmitting the service indication information to the terminal.  
See Stojanovski Fig. 2, [0038] For either of the solutions listed above the 5GS indicates to UE using NAS signaling whether it supports “EPS fallback.” If the 5GS indicates no support for “EPS fallback,” the UE behaves without taking “EPS fallback” into consideration.
NOTE: Also See [0036] as mentioned in the rejection of Claim 10.

Re: Claim 24
Stojanovski discloses a service indication method performed by a second network element (See Stojanovski Fig. 2: NG RAN 204), comprising:
acquiring service indication information from a first network element (See Stojanovski Fig. 2: AMF 208) and a PDU session or QoS flow establishment request for a service (See Stojanovski  Fig. 2, [0110] a user equipment (UE), comprising:   . . . process an indication of a voice session request; generate service request message indicating a fallback request; and generate a message to establish a protocol data unit (PDU) session or packet data network (PDN) connection for the voice session. NOTE: Also See [0037], [0113], Claim 4, and Claim 9), the service indication information comprising at least one of support information about the service, service operation information, or preference information about the service, 
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)
the service comprising at least one of an emergency service or a voice service; and (See Stojanovski Abstract: When an indicator of a voice call is detected, the UE performs a fallback to EPS . . . In another example, the UE detects an emergency session request)
See Stojanovski Fig. 2, [0036]:  In operation 2, based on either of the previous two triggers, the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
NOTE: Also See Abstract.
preforming a relevant operation on the service in accordance with the acquired service indication information and the PDU session or the QoS flow establishment request for the service, 
See Stojanovski Fig. 2, [0036] In operation 5, NG RAN 204 optionally solicits measurement reports for target E-UTRAN cells.  In operation 6, a 5GS to EPS handover is executed.
wherein the support information about the service comprises service support type information; wherein the service support type information is used to indicate whether redirection to EPS for supporting the service is possible or not. (See Stojanovski [0038]: the 5GS indicates to UE using NAS signaling whether it supports “EPS fallback.” If the 5GS indicates no support for “EPS fallback,” the UE behaves without taking “EPS fallback” into consideration.  NOTE, “EPS fallback” includes both handover and redirection to EPS)
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).  . . .  Note that in some embodiments, instead of performing handover it is also possible for 5GS to trigger an RRC Release with Redirection procedure). 

NOTE: Indication to NG RAN 204 that this is a handover for EPS fallback inherently disclose that the redirection to EPS for supporting the service is possible.  If redirection to EPS was not possible, AMF 208 would not send redirection message to NG RAN 204.

Re: Claims 41 and 54
Stojanovski discloses the performing the relevant operation on the service in accordance with the service indication information comprises one of:
accepting a PDU session or QoS flow establishment request for the service, handing over the terminal to an eLTE, handing over the terminal to an EPS, or re-directing the terminal to an EPS.  
See Stojanovski Fig. 2, [0036] In operation 6, a 5GS to EPS handover is executed.

Re: Claims 46 and 49
Stojanovski discloses wherein the service indication information further comprises indication information indicating whether supporting the service in a fallback method.  
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038]: If the 5GS indicates no support for "EPS fallback," . . .

Re: Claim 51
Stojanovski discloses wherein the performing the relevant operation on the service in accordance with the acquired service indication information comprises: receiving a request for establishing a PDU session or QoS flow for the service, and/or receiving session operation information.  
See Stojanovski [0036]: In operation 6, a 5GS to EPS handover is executed.  At this point the user plane path for PDU Sessions switches towards EPS.  [0037] the UE transfers the PDU Session carrying IMS traffic (IMS PDU Session) to the EPS by using the UE initiated PDN connection establishment procedure with "handover" indication.
NOTE: Also See rejection of Claim 24: [0110]. 

Re: Claim 53
Stojanovski discloses a second network element (See Stojanovski Fig. 2: NG RAN 204), comprising a memory, a processor, and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement a service indication method, comprising: 
See Stojanovski Fig. 11.  [0104] FIG. 11 is a block diagram illustrating components, according to some example embodiments, able to read instructions from a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium) and perform any one or more of the methodologies discussed herein.
acquiring service indication information from a first network element and a PDU session or QoS flow establishment request for a service, the service indication information comprising at least one of support information about the service, service operation information, or preference information about the service, the service comprising at least one of an emergency service or a voice service; and 
preforming a relevant operation on the service in accordance with the acquired service indication information and the PDU session or the QoS flow establishment request for the service, wherein the support information about the service comprises service support type information;
wherein the service support type information is used to indicate whether redirection to EPS for supporting the service is possible or not.  
NOTE: See the rejection of Claim 24. 

Re: Claim 55
Stojanovski discloses wherein when the second network element has received the request for establishing a PDU session or QoS flow for the service or has received the session operation information, the performing the relevant operation on the service in accordance with the acquired service indication information comprises at least one of:
(See Stojanovski  Fig. 2, [0110] a user equipment (UE), comprising:   . . . process an indication of a voice session request; generate service request message indicating a fallback request; and generate a message to establish a protocol data unit (PDU) session or packet data network (PDN) connection for the voice session. NOTE: Also See [0037], [0113], Claim 4, and Claim 9)
when a first condition has been met, receiving the request for establishing a PDU session or QoS flow for the service, the first condition comprising at least one of a condition where the second network element is an NR base station and the service support indicator indicates that supporting service by the NR, a condition where the second network element is an eLTE base station and the service support indicator indicates that supporting the service by the eLTE condition, or a condition where the session operation information indicates that the request for establishing a PDU session or QoS flow for the service is to be accepted; 
when a second condition has been met, handing over the terminal to the eLTE, the second condition comprising at least one of a condition where the second network element is the NR base station and the service App. No. 16/962,281Page 9 of 16support indicator indicates that not supporting the service by the NR condition but supporting the service by the eLTE condition, or a condition where the session operation information indicates that the terminal is to be handed over to the eLTE; 
when a third condition has been met, handing over the terminal to an EPS, 
See Stojanovski Fig. 2, [0036] In operation 5, NG RAN 204 optionally solicits measurement reports for target E-UTRAN cells.  In operation 6, a 5GS to EPS handover is executed.
the third condition comprising at least one of a condition where the second network element is an NR base station or an eLTE base station and the service support indicator indicates that not supporting the service by an NR or an eLTE but the terminal is supported to be handed over to an EPS to support the service, or a condition where the session operation information indicates that the terminal is to be handed over to an EPS; or
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)
when a fourth condition has been met, re-directing the terminal to an EPS, the fourth condition comprising at least one of a condition where the second network element is an NR base station or an eLTE base station and the service support indicator indicates that not supporting the service by an NR or an eLTE but the terminal is supported to be re- directed to an EPS to support the service, or a condition where the session operation information indicates that the terminal is to be re- directed to an EPS.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 19, 26, 30, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski

Re: Claim 14
Stojanovski discloses wherein the support information about the service further comprises a service support indicator, 
wherein the service support indicator is used to indicate whether supporting the service, or the service support indicator is used to indicate at least one of whether supporting the service by an NR, whether supporting the service by an eLTE, or whether supporting the service by an EPS; 
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038]
NOTE: Stojanovski does not explicitly disclose the support information comprising both a service support type and a service support indicator.  However, it is implicit that a service support indicator and a service support type. 

Re: Claim 19
Stojanovski discloses wherein the service operation information comprises at least one of indication information indicating that a PDU session for the service is to be accepted or a request for establishing a quality of service (QoS) flow is to be accepted, indication information indicating that the terminal is to be handed over to the eLTE, indication information indicating that the terminal is to be handed over to an EPS, and indication information indicating that the terminal is to be re-directed to an EPS.  
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038]
NOTE: Stojanovski does not explicitly disclose the service indication information comprising both support information about the service and service operation information.  However, it is implicit that “a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)” provides information regarding both support information about the service and service operation information.

Re: Claim 26
Stojanovski discloses wherein the support information about the service further comprises a service support indicator 
wherein the service support indicator is used to indicate whether supporting the service, or the service support indicator is used to indicate at least one of whether supporting the service by an NR, whether supporting the service by an eLTE, and whether supporting the service by an EPS. 
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)
NOTE: Also See [0038]
NOTE: Stojanovski does not explicitly disclose the support information comprising both a service support type and a service support indicator.  However, it is implicit that “a handover for EPS fallback” provides information regarding both a service support indicator and a service support type. 

Re: Claim 30
Stojanovski discloses wherein the service operation information comprises at least one of indication information indicating that a packet data unit (PDU) session for the service is to be accepted or a request for establishing a quality of service (QoS) flow is to be accepted, indication information indicating that the terminal is to be handed over to the eLTE, indication information indicating that the terminal is to be handed over to an EPS, or indication information indicating that the terminal is to be re-directed to an EPS.  
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).
NOTE: Also See [0038]
NOTE: Stojanovski does not explicitly disclose the service indication information comprising both support information about the service and service operation information.  support information about the service and service operation information.

Re: Claim 52
Stojanovski discloses wherein when the second network element has received the request for establishing a PDU session or QoS flow for the service or has received the session operation information, the performing the relevant operation on the service in accordance with the acquired service indication information comprises at least one of:
(See Stojanovski  Fig. 2, [0110] a user equipment (UE), comprising:   . . . process an indication of a voice session request; generate service request message indicating a fallback request; and generate a message to establish a protocol data unit (PDU) session or packet data network (PDN) connection for the voice session. NOTE: Also See [0037], [0113], Claim 4, and Claim 9)
when a first condition has been met, receiving the request for establishing a PDU session or QoS flow for the service, the first condition comprising at least one of a condition where the second network element is an NR base station and the service support indicator indicates that supporting service by the NR, a condition where the second network element is an eLTE base station and the service support indicator indicates that supporting the service by the eLTE condition, or a condition where the session operation information indicates that the request for establishing a PDU session or QoS flow for the service is to be accepted; 
when a second condition has been met, handing over the terminal to the eLTE, the second condition comprising at least one of a condition where the second network element is the NR base station and the service App. No. 16/962,281Page 9 of 16support indicator indicates that not supporting the service by the NR condition but supporting the service by the eLTE condition, or a condition where the session operation information indicates that the terminal is to be handed over to the eLTE; 
when a third condition has been met, handing over the terminal to an EPS, 
See Stojanovski Fig. 2, [0036] In operation 5, NG RAN 204 optionally solicits measurement reports for target E-UTRAN cells.  In operation 6, a 5GS to EPS handover is executed.
the third condition comprising at least one of a condition where the second network element is an NR base station or an eLTE base station and the service support indicator indicates that not supporting the service by an NR or an eLTE but the terminal is supported to be handed over to an EPS to support the service, or a condition where the session operation information indicates that the terminal is to be handed over to an EPS; or
See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208)
when a fourth condition has been met, re-directing the terminal to an EPS, the fourth condition comprising at least one of a condition where the second network element is an NR base station or an eLTE base station and the service support indicator indicates that not supporting the service by an NR or an eLTE but the terminal is supported to be re- directed to an EPS to support the service, or a condition where the session operation information indicates that the terminal is to be re- directed to an EPS.


Claims 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski as applied to Claims 10 and 24 above, and further in view of Zisimopoulos (US 20120224563 A1)

Re: Claims 47 and 50
Stojanovski does not appear to explicitly disclose wherein the service indication information is a piece of service indication information at a location area, and a different piece of service indication information corresponds to a different location area.
In a similar endeavor, Zisimopoulos discloses wherein the service indication information (See Zisimopoulos Fig. 1, [0072] That is to say, the user equipment 2 is arranged to receive, using UTRA/GERA, an indicator which indicates that LTE network is arranged to support the preferred mode of voice communication (i.e. VoIMS or Circuit Switched Fall Back) using E-UTRA in a tracking area related to the routing area 14a in which the user equipment is located) is a piece of service indication information at a location area, and 
See Zisimopoulos [0060] referring to FIG. 1, the user equipment 2 at 6 determines that the preferred mode of voice communication cannot be provided using E-UTRA in tracking area 12e.  The preferred mode of voice communication may for example be a packet switched voice service such as VoIMS or it may be Circuit Switched Fall Back (CSFB), or it may be that either would be equally preferred.
a different piece of service indication information corresponds to a different location area.  
See Zisimopoulos [0063] Referring again to FIG. 1, the user equipment 2 moves to position 10, which is in the tracking area, that is to say service area, 12a of MME 8a.  The LTE radio network supports communication using E-UTRA in tracking area 12a, and in this example, a preferred mode of voice communication can be provided using E-UTRA in the tracking area. 
NOTE: Also See [0058] and [0086] for additional details.  
Stojanovski invention by employing the teaching as taught by Zisimopoulos to provide said limitation.  The motivation for the combination is given by Zisimopoulos which improves precision as to which service is supported at which area. 


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski as applied to Claim 24 above, and further in view of KIM (US 20200288367 A1)

Re: Claim 48
Stojanovski discloses wherein prior to acquiring the service indication information, the service indication method further comprises: (See Stojanovski Fig. 2, [0036]: In operations 3 and 4)
receiving service capability information about a terminal from the terminal
See Stojanovski Fig. 2, [0036]: In operation 2, based on either of the previous two triggers, the UE 202 sends a 5G NAS message to AMF 208 (e.g., [5G NAS] Service Request) indicating that it requires EPS fallback for the MO or MT call.
NOTE: Also See [0022] when a "voice centric" UE (e.g., smartphone) is facing a 5GC network that advertises no support for VoIMS, the UE disables its 5G radio (NR) capability and reselects to EPS (4G), [0135] UE is connected to a 5G System (5GS) that is interworked with Evolved Packet System (EPS) and indicates support for “EPS fallback.”
Stojanovski does not appear to explicitly disclose transmitting service capability information about the second network element to a first network element, and the service capability information is used to indicate whether supporting the service by the second network element.  
 KIM discloses transmitting service capability information about the second network element to a first network element, and 
See KIM [0107] When the AMF receives from the NG-RAN information indicating that the voice support thereof does not match with that for the UE, that is, the IMS voice related capability of the UE does not match with that of the NG-RAN, the AMF may inform the UE that the IMS voice is not supported using a Registration Accept message.
the service capability information is used to indicate whether the service is supported by the second network element.  
See KIM [0127] the NG-RAN may explicitly or implicitly inform that its network configuration is not related to the voice support match information, which is provided by the NG-RAN to the AMF.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stojanovski invention by employing the teaching as taught by KIM to provide said limitation.  The motivation for the combination is given by KIM which provides complete check on compatibilities not only for UE but also for base station thereby reducing unnecessary network resources and reduction in processing time. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINJUNG KIM/
Examiner, Art Unit 2644